DETAILED ACTION
Claims 1-9 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the claim recites “a two-port network”, in lines two and three as well as line 4, which is improper because there has is a previous recitation of the two-port network.  Suggested correction is for the limitation to read “the two-port network”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a two-port network” will be interpreted as “the two-port network” that is present in the previously recited claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically the claim contains a frequency-independent constant, “k”, without a description of what or how it is derived. In [0089], it only states that it is about 1.7, but not the process of how the 1.7 was derived. Without a description of how “k” is calculated, one of ordinary skill would have to resort to the trivial exercise of plugging numbers into the formula.
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). In this case the Zhou (A Terahertz-band Branch Waveguide Directional Coupler Based on Micro-machining) and Reed (A Method of Analysis of Symmetrical Four-Port Networks) were closest prior art of 
(G) The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” In this all factors shown above point the to non-enablement of the invention therefore absence of a working example for the claimed scope of the invention becomes necessary.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - MPEP 2164.06(a) related to ELECTRICAL AND MECHANICAL DEVICES OR PROCESSES - gives guidance as to enablement requirements in these types of cases. Specifically in this case, one of ordinary skill must resort to trial and error as the steps to obtain the variable “k” are not listed.

Therefore, when viewed as a whole, claim 7 fails to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claimed invention is not clear; the variable “k” renders the claim combination unclear.  It is not clear from the language the boundaries of the claim term, resulting of inclusion of numbers that would render the claim always 1, which in turn would make the scattering matrix useless (as all values would be 1).  Applicant may consider amending the claim limitation to clearly define the scope of the claim invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for modeling a terahertz branch waveguide directional coupler using a series of mathematical equations.
Step 1: Claims 1-9 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-9
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of using a method for modeling a terahertz branch waveguide directional coupler using a series of mathematical equations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “An accurate and efficient modeling method …, using a mode matching method and an odd and even mode analysis method to realize a modeling of the branch waveguide directional coupler.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of “a terahertz branch waveguide directional coupler” however this additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model the branch waveguide directional coupler by using a series of equations and performed mathematical calculations. 
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “a terahertz branch waveguide directional coupler” only links the claim to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further limiting the modeling method using mathematical analysis, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” As seen in paragraphs [0034]-[0035] of the specification, the determined spacing and width are determined using mathematical calculations. As seen in [0037]-[0038] of the specification, the simplification of the circuit is done using mathematical calculations. As seen in [0013]-[0032] of the specification, the determination of network parameters for modeling the branch waveguide directional coupler is done through a series of mathematical equations. The additional elements of “a four-port network”, “a two-port network structure
Dependent claim 3 is directed to further defining calculations in step 3 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 4 is directed to further defining calculations in step 3 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 5 is directed to further defining the equations used in step 3, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 6 is directed to further defining the equations used in step 3, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 7 is directed to further defining the equations used in step 3, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 8 is directed to further defining calculations in step 1 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 9 is directed to further defining calculations in step 2 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” The additional elements of “a four-port network”, “a two-port network structure” only links the claim to a technological 
Accordingly, claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1
Regarding claim 1, Zhou anticipates An accurate and efficient modeling method for a terahertz branch waveguide directional coupler, using a mode matching method and an odd and even mode analysis method to realize a modeling of the branch waveguide directional coupler. (Pages 223 and 224 Section A, A mode matching method is used for a terahertz-band branch waveguide directional coupler; Page 223 Section A Second paragraph, an even-od mode method is used for analysis; Pages 223 and 224 Section A, Page 224 Section B, the simulation of the couple is run and compared to the theoretical model of the system previously calculated)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Reed et al. “A Method of Analysis of Symmetrical Four-Port Networks” (hereinafter “Reed”).
Regarding claim 2, Zhou anticipates the limitations of claim 1. Zhou also teaches, step 1: performing a structural analysis on the branch waveguide directional coupler; (Figure 1, Page 223 Left Column last paragraph, Page 223 Section A, The base structure is simulated)
step 2: using the odd and even mode analysis method to simplify a four-port network, (Page 223 Section A, an even and odd mode method is used on the four port structure)
step 3: using the mode matching method and the odd and even mode analysis method together to determine network parameters of an entire circuit of the branch waveguide directional coupler, and modeling the branch waveguide directional coupler based on the network parameters of the entire circuit. (Pages 223 and 224 Section A, Page 224 Section B, The theoretical parameters of the circuit are calculated and then compared to the simulated values)
Zhou does not explicitly disclose a two port network and splitting the two-port network structure into several T-type sections; and
	Reed teaches a two port network and splitting the two-port network structure into several T-type sections; and (Page 246 Right Column Last paragraph, Figure 4, the four port circuit is split into a two port network structure)
	Since defining parameters in a four port system is a key factor in the ability of the system to perform its function as designed, whether it be with four or two port analysis, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Reed, those of ordinary skill have broken up four port systems into two port systems and defined a set of equations to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the two port method and series of equations and incorporate it into the system of Zhou since there are a finite number of identified, predictable potential solutions (i.e. network analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known)

Regarding claim 3, the combination of Zhou and Reed teach the limitations of claim 2. Zhou teaches step 3.1: using the mode matching method to analyze a structure of each of the several T-type sections to obtain a scattering matrix thereof, and obtaining a cascading matrix of the entire circuit of a five-branch waveguide directional coupler by a network cascading matrix; ( Page 224 Left column First and Second paragraphs, A scattering matrix is made by a cascading procedure; Page 223 Section A, the typical structure is the coupler with five branches)
step 3.2: obtaining a reflection coefficient and … in the circuit based on the cascading matrix of the entire circuit of the coupler; (Page 224 Left column First and Second paragraphs, A reflection coefficient is found by cascading procedure)
step 3.3: obtaining the scattering matrix of the coupler by the reflection coefficient (Page 224 Left column First and Second paragraphs, a scattering matric is made with the reflection coefficients) 
step 3.4: obtaining an accurate calculation formula … according to the scattering matrix of the coupler, and realizing the modeling of the branch waveguide directional coupler (Page 224 Equations 1-4, Page 224 Left column First and Second paragraphs, Page 224 Section B, A 
Zhou does not explicitly teach step 3.2: obtaining … and a transmission coefficient in the circuit, step 3.4: obtaining an accurate calculation formula for a coupling degree of the coupler
Reed teaches step 3.2: obtaining … and a transmission coefficient in the circuit, (Page 247 Left Column Transmission coefficient equation, a transmission coefficient for the circuit is calculated)
step 3.4: obtaining an accurate calculation formula for a coupling degree of the coupler (Page 248 Second equation starting with 20 Log, A coupling equation for arm 3 is shown)

Regarding claim 9, the combination of Zhou and Reed teach the limitations of claim 2. Zhou does not explicitly teach step 2.1: using the odd and even mode analysis method to simplify an analysis of a four-port circuit of the coupler into an analysis of a two-port circuit; and step 2.2: using a network cascading method to split the two-port circuit into several T-type sections, and simplifying an analysis of the entire circuit into an analysis of a circuit of each of the several T-type sections.
Reed teaches step 2.1: using the odd and even mode analysis method to simplify an analysis of a four-port circuit of the coupler into an analysis of a two-port circuit; and (Page 246 Right Column third and fourth paragraphs, Figure 4, the four port circuit is split into a two port network structure using and even and odd analysis)
step 2.2: using a network cascading method to split the two-port circuit into several T-type sections, and simplifying an analysis of the entire circuit into an analysis of a circuit of each of the several T-type sections. (Page 246 Right Column third and fourth paragraphs, Figure 4, Matrix Analysis equations, each section is simplified into a single equation)

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Reed, and in further view of Zysman et al. “Coupled Transmission Line Networks in an Inhomogeneous Dielectric Medium” (hereinafter “Zysman”).
Regarding claim 4, the combination of Zhou and Reed teach the limitations of claim 3. Zhou does not explicitly teach step 3.1.1: for an even mode excitation, each of the several T-type sections being equivalent to a two-port network of which a port 3 being shorted; and for an odd mode excitation, each of the several T-type sections being equivalent to a two-port network of which a port 3 being opened; step 3 .1.2: obtaining an admittance matrix of each of the several T-type sections, and converting the admittance matrix of each of the several T-type sections into an ABCD matrix; and step 3 .1.3: obtaining the cascading matrix of the five-branch waveguide directional coupler based on the ABCD matrix of each of the several T-type sections.
Reed teaches 3.1.2: obtaining an admittance matrix of each of the several T-type sections, and converting the admittance matrix of each of the several T-type sections into an ABCD matrix; and (Page 246 Right column last paragraph, Figure 5, Admittance is calculated through ABCD matrices) 
step 3.1.3: obtaining the cascading matrix of the five-branch waveguide directional coupler based on the ABCD matrix of each of the several T-type sections. (Page 246 Right 
Since defining parameters in a four port system is a key factor in the ability of the system to perform its function as designed, whether it be with four or two port analysis, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Reed, those of ordinary skill have broken up four port systems into two port systems and defined a set of equations to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the two port method and series of equations and incorporate it into the system of Zhou since there are a finite number of identified, predictable potential solutions (i.e. network analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known)
The combination of Zhou and Reed does not explicitly teach step 3 .1.1: for an even mode excitation, each of the several T-type sections being equivalent to a two-port network of which a port 3 being shorted; and for an odd mode excitation, each of the several T-type sections being equivalent to a two-port network of which a port 3 being opened;
Zysman teaches step 3 .1.1: for an even mode excitation, each of the several T-type sections being equivalent to a two-port network of which a port 3 being shorted; and for an odd mode excitation, each of the several T-type sections being equivalent to a two-port network of which a port 3 being opened; (Page 753 Section 3 Paragraph 1 and 2, any of the ports are either opened or shorted)
Since defining parameters in transmission line system is a key factor in the ability of the system to perform its function as designed, whether it be with open or shorted ports, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Zysman, those of ordinary skill have opened and shorted ports of the two port system to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the open and shorting method and incorporate it into the system of Zhou and Reed since there are a finite number of identified, predictable potential solutions (i.e. transmission line analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known)

Regarding claim 5, the combination of Zhou, Reed and Zysman teach the limitations of claim 4. Zhou does not explicitly teach determining the reflection coefficient and the transmission coefficient in the circuit based on a relationship between the cascading matrix and the reflection coefficient r and a relationship between the cascading matrix and the transmission coefficient T, in which: 
    PNG
    media_image1.png
    92
    172
    media_image1.png
    Greyscale
 wherein i refers to any one of odd mode and even mode.
Reed teaches determining the reflection coefficient and the transmission coefficient in the circuit based on a relationship between the cascading matrix and the reflection coefficient r and a relationship between the cascading matrix and the transmission coefficient T, in which: 
    PNG
    media_image1.png
    92
    172
    media_image1.png
    Greyscale
 wherein i refers to any one of odd mode and even mode. (Page 247 Equations below Figure 5 Left column, see reflection and transmission equations)

Regarding claim 6, the combination of Zhou, Reed and Zysman teach the limitations of claim 5. Zhou does not explicitly teach wherein the step 3.3 comprises: determining an accurate value of the scattering matrix of the coupler based on a relationship between the scattering matrix S and the reflection coefficient r and a relationship between the scattering matrix S and the transmission coefficient T, in which: 
    PNG
    media_image2.png
    161
    181
    media_image2.png
    Greyscale
 wherein e refers to an even mode, and o refers to an odd mode.
wherein the step 3.3 comprises: determining an accurate value of the scattering matrix of the coupler based on a relationship between the scattering matrix S and the reflection coefficient r and a relationship between the scattering matrix S and the transmission coefficient T, in which: 
    PNG
    media_image2.png
    161
    181
    media_image2.png
    Greyscale
 wherein e refers to an even mode, and o refers to an odd mode. (Page 246 Right Column Second through Sixth paragraphs, Matrix analysis equations, See equations for Matrix Analysis)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Reed, and in further view of Pavithra et al. “Design Of Compact 180 Degree Hybrid Coupler Using T-shape Structure” (hereinafter “Pavithra”)
Regarding claim 8, the combination of Zhou and Reed teach the limitations of claim 2. Zhou does not explicitly teach step 1. 1: firstly determining a spacing between a port 1 and a port 4 of the branch waveguide directional coupler, and determining that a spacing between two of the waveguide branches is λ/4; and step 1.2: sequentially setting the width of a i-th waveguide branch of the waveguide branches of the coupler to be hi, wherein i = 1,2, ··· , n, wherein n refers to the amount of the waveguide branches of the coupler and n ≥ 3.
step 1. 1: firstly determining a spacing between a port 1 and a port 4 of the branch waveguide directional coupler, and determining that a spacing between two of the waveguide branches is λ/4; and (Figure 12, the spacing between all branches is determined)
Since defining parameters in a four port system is a key factor in the ability of the system to perform its function as designed, whether it be with four or two port analysis, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Reed, those of ordinary skill have broken up four port systems into two port systems and defined a set of equations to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the two port method and series of equations and incorporate it into the system of Zhou since there are a finite number of identified, predictable potential solutions (i.e. network analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known)
The combination of Zhou and Reed does not explicitly teach step 1.2: sequentially setting the width of a i-th waveguide branch of the waveguide branches of the coupler to be hi, wherein i = 1,2, ··· , n, wherein n refers to the amount of the waveguide branches of the coupler and n ≥ 3.
Pavithra teaches step 1.2: sequentially setting the width of a i-th waveguide branch of the waveguide branches of the coupler to be hi, wherein i = 1,2, ··· , n, wherein n refers to the amount of the waveguide branches of the coupler and n ≥ 3. (Page 249 Section 4, Figure 1, The width of each branch of the 4 branch system is determined)
Since defining parameters in transmission line system is a key factor in the ability of the system to perform its function as designed, whether it be with defined or determined branch widths, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Pavithra, those of ordinary skill have used a series of width equations for a given impedance to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the width determining method and incorporate it into the system of Zhou and Reed since there are a finite number of identified, predictable potential solutions (i.e. transmission line analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. “Array Characteristic of the Strong-Coupling Based on Even-Odd Mode Technology”:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128 

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128